Kirkpatrick, C.
This case has been once before heard in this court, the former opinion being found in 65 Nebr., 14. In the consideration of the case at that time, it was taken for granted, because apparently so regarded by counsel, that the-policies, unearned premiums upon which were sought to be recovered, were all delivered and took effect before the request for cancelation of' the prior insurance was presented to the defendant in error. Upon a more careful *18examination of the evidence upon the application for rehearing, it was disclosed that as to a portion of the policies in controversy a request for the cancelation of the existing policies had been presented to defendant in error prior to the execution and delivery of the new policies, and a rehearing has accordingly been granted, the cause being here for further consideration. A careful examination of the evidence, together with the agreed statement of facts upon which the case was determined in the trial court, discloses that, in many of the causes of action mentioned in the petition, a request for the cancelation of the existing insurance ivas presented to defendant in error at its home office in Chicago some days prior to any action having been taken on the application for new' insurance, and prior to the issuance of any insurance policy thereon. In such case, there can be no doubt, under the authority of State Ins. Co. v. Farmers Mutual Ins. Co., 65 Nebr., 34, that plaintiff in error would be entitled to recover. With the first paragraph of the syllabus of the former opinion w'e are well content, and adhere thereto. The petition of plaintiff in error in the trial court sets up more than one hundred' causes of action arising under as many different policies. Having determined that under the evidence plaintiff is entitled to recover in all cases where a request for cancelation w'as presented to defendant in error before any additional insurance took effect, this court will not enter into an accounting to determine upon wdiich particular causes of action plaintiff in error is entitled to recover, but will leave that for the determination of the trial court. It is therefore recommended that the judgment of the trial court be reversed, and the cause remanded for further proceedings.
Hastings, C., concurs.
By the Court: For the reasons stated in the foregoing opinion, the decision heretofore rendered is vacated and *19tbe judgment of tbe trial court is reversed, and tbe cause remanded for further proceedings.
Reversed and remanded.
N ote. — Reinsurance.—Bordereaux.
State oe Nebraska, Bureau oe Insurance,
ln re Royal Insurance Company.
A written question submitted to this department reads as follows: “Referring to the new insurance laws in force July 1, 1899, I beg leave to ask your consideration and ruling, as follows:
“Section 100, H. R. 191 (see page 39 of Nebraska Insurance Laws), properly describes the vax-ious forms of reinsurance contracts in use, as: policy, entry, bordereau, of agreement, while section 1 of H. R. 187 (see page 41), in specifying- -the manner in which fire insurance shall be written, only mentions the word ‘policy,’ ‘which shall be reg-ularly issued and duly signed by its legally authorized agent, resident within the county or state where such property insured, or to be insured, is situated, such agent having been duly licensed by the state insurance commissioner.’
“When insurance on'property in Nebraska is wx-itten by one of the Royal Insurance Company’s legally authorized agents in the state, and is a larger line than the company desires to carry net, it is the custom of this company to reinsure or cede part of the- x-isk to a company authorized to transact business in this state, which transaction is effected by a bordereau made up once each week and sent to the reinsuring company instead of a policy in form, which is usually issued to the public.
“Now if this bordereau is made up each week at the Chicago office of this company, and mailed to be regularly issued and duly signed by' a legally authorized agent, resident in Nebraska, where the property insured or to be iixsurcd is sitxxated, to reinsure and cede a part of such risk to the company duly axxthox-ized to transact business in this state, as required by section 98 of II. R. 191 (see page 38), will such bordereau be held and considered by your department as a ‘policy,’ and complying with the laws of this state?
“As a policy of insurance is a contract or agreement, and as the bordereau mentioned is the only evidence of liability or contract which passes between the insurance companies, ceding and reinsuring the risk in question, we conseqxxently believe that the issue of the bordereau as stated fully complies with the intent and purpose of the law.”
This question reduced to its substance is: Does the word “policy,” as used in section 1 of House Roll 187, include “bordereau”?
The word “policy” is derived from a Freixeh word which means a promise. Winfield, Adjudged Words and Phrases, p. 469.
A policy of insurance is a commercial contract, based on the uses and cxxstoms of trade, expressed in a brief and inartificial form, and in some of its parts in peculiar and technical language, containing numerous stipulations, some of which are coxnprehended in a few short phrases, and others which arise solely by implication, and are not obvious on the face of the instrument. Greene v. Pacific Mutual Ins. Co., 9 Allen [Mass.], 219.
“Bordereau” is a .word borrowed from French mercantile law. It means, primarily, a memorandum. In the usag-e of merchants, it is:
*20A note enumerating the purchases and sales which may have been made by a broker or stoelt-broker. This name is also given to the statement given to a banker with.bills for discount or coupons to receive. Black, Law Dictionary, p. 147. •
In the sense in which you use it, and in which it is generally used by insurance men, it means a list, schedule or memorandum of risks which one company assumes from or reinsures to another company, which assumed the primary risks.
From the foregoing’ definitions, and from the well-known principle that the law reads into a contract whatever the received law itself, or established custom, puts there, this department is of the opinion that a bordereau of the kind described as used among insurance men, however meagre its terms, comes within the definition of “policy” as used in House Roll 187; and it will be so held.
Wilbtjr F. Bryant,

Deputy Insurance Commissioner.

Executive Department, July, 1899.